—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Bernhard, J.), dated March 10, 1998, as granted the plaintiffs’ motion for partial summary judgment on the issue of liability on the cause of action asserted under Labor Law § 240 (1).
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
The Supreme Court erred in granting the plaintiffs’ motion for summary judgment on the issue of liability under Labor Law § 240 (1), as questions of fact exist as to whether (1) the safety device provided by the defendants was so placed as to give proper protection to the injured plaintiff, and (2) the injured plaintiffs own actions were the sole proximate cause of the accident (see, George v State of New York, 251 AD2d 541; Tsangalidis v O.K.G. Professional Consultants, 243 AD2d 627; Vanerstrom v Strasser, 240 AD2d 563). Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.